Citation Nr: 1606631	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006 which service included service in the Persian Gulf from January 2003 to July 2003 and January 2005 to January 2006.  The Veteran also had subsequent service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Skin disorders, diagnosed as chronic eczema and dermatitis, had their onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for skin disorders, diagnosed as chronic eczema and dermatitis, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a skin disorder.  In written statements to the RO and at his personal hearing he claims, in substance, that he first noticed problems with observable symptoms of his skin disorders (i.e., dry, peeling, and cracking skin) after his first deployment to Iraq (January 2003 to July 2003), including while stationed at Fort Benning in 2004, and it has been recurrent ever since that time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with chronic eczema and dermatitis.  See, e.g., Reserve Component Examination dated in September 2007; VA treatment record dated in January 2009; Dermatology Associates treatment record dated in March 2015; VA examination dated in June 2015.  In addition, the Board finds the Veteran's writings to VA and his personal hearing testimony regarding his first manifesting objective symptoms of his skin disorders (i.e., dry, peeling, and cracking skin) while on active duty is proof of the in-service incurrence of the disease because these symptoms are observable by lay persons.  See Davidson.  Lastly, the Board finds the Veteran's writings to VA and his personal hearing testimony regarding his having recurrent problems with these observable symptoms of his skin disorders since service is proof that his current skin disorders have continued since service because these symptoms are observable by lay persons.  Id.  In reaching this conclusion, the Board has not overlooked the September 2005 post-deployment examination or the October 2006 and June 2015 VA examinations.  However, because the Veteran testified that his skin disorder is episodic, the Board finds that nothing reported at those examinations contradicts his competent and credible claims of having recurrent problems with observable symptoms of his skin disorders in and since service. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his current skin disorders, diagnosed as chronic eczema and dermatitis, are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for skin disorders, diagnosed as chronic eczema and dermatitis, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


